DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OBAYASHI (US 2012/0086397).
 	Regarding claim 1, OBAYASHI discloses a vehicle (200, Figs. 1 and 2) comprising: 
 	a storage battery (210, Figs. 1 and 2); 
 	a vehicle-side charging/discharging device (230) connected to a facility-side charging/discharging device (150) composing a power system provided in a facility (¶ 0023), the vehicle-side charging/discharging device being configured to transfer power to/from the facility-side charging/discharging device (¶ 0025-0026, 0035); and 
 	a vehicle-side controller (225) configured to control the vehicle-side charging/discharging device (¶ 0040-0044), 
 	wherein the facility-side charging/discharging device and the vehicle-side charging/discharging device are coupled to execute charge/discharge control between the power system and the storage battery (¶ 0040-0044: the charge/discharge control includes the setting of one of the homes-side controller or the vehicle side controller as the power command center), 
 	the vehicle-side controller is configured to determine, based on information about power transferred between the facility-side charging/discharging device and the vehicle-side charging/discharging device (¶ 0029: e.g., information communicated via PLC), presence or absence of an intervention of a facility-side control device, which controls power in the power system, in the charge/discharge control (¶ 0039-0040: determines whether home-side controller is present), and 
 	the charge/discharge control is executed based on the presence or the absence of the intervention (¶ 0040-0044: e.g., in the absence of the home-side controller, the vehicle side controller is set as the power command center).
 	Regarding claim 6, OBAYASHI discloses an aspect of the charge/discharge control is changed when the vehicle-side controller is configured to determine that the intervention of the facility-side control device is present in the charge/discharge control (¶ 0042-0044).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 12, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 12, 2022